DETAILED ACTION
Introduction
Claims 10-14, 16, and 21 have been examined in this application. Claim 10 is amended. Claims 11-14, 16, and 21 are as previously presented. Claim 15 is cancelled. Claims 1-9 and 17-20 are withdrawn. This is a non-final office action in response to the arguments and amendments filed 4/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 4/27/2022, have been fully considered.  
Regarding the arguments pertaining to the previously made rejections under 103 (provided on p. 7-8 under the heading “Rejections under 35 U.S.C. §103”), the arguments are not persuasive. The arguments (p. 7) state that US2011/0107158A1 (Espinosa et al.) does not appear to teach or suggest reconfiguring an FPGA with second configuration data so that one vehicle or mission control process is replaced with another. However, Espinosa et al. at [0069] is determined to teach this subject matter, whereby a “new program file” (some new program process for the [0035] space vehicle) can be obtained and used to reconfigure the Xilinx FPGAs of the system (the new program replacing the old configuration, or, even if the new program is added to the FPGA without removal of the old program, the new, combined vehicle or mission control process of the FPGA replaces the previous vehicle or mission control process comprising only the old process file). Although this is not explicitly recited to be in response to detecting that the first integrated circuit is compromised, the Office maintains that this would have been obvious in light of the combination with US2017/0269611A1 (Rangarajan), and US2018/0082083A1 (Smith et al.) (see rejection under 103 below for complete mapping and explanation). The arguments (p. 8) additionally state that the prior art references do not teach or suggest replacing one vehicle or mission control process with another that is executable by a second integrated circuit in response to detection of the first integrated circuit being compromised. However, Claim 10 as presently amended recites the reconfiguring of the volatile programmable logic array, which is part of the first integrated circuit. There does not appear to be any step or function of replacing or reconfiguring any vehicle or mission control process in the second integrated circuit (which comprises the non-volatile programmable logic array). It is unclear how this is done or is possible (see rejections below under 112(a) and 112(b)), and as such, it is not clear how to respond to the arguments, as it is presently indefinite as to what the claims are reciting and how the claimed invention functions. Upon further consideration and interpretation of the claims as best understood in light of the issue of indefiniteness, the rejection under 103 is maintained.
Specification
The disclosure is objected to because of the following informalities:
In ¶0092-0095, two different steps are labeled (804) and there is no step (810). The paragraphs should be amended to be consistent with Figure 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 10, the claim recites “reconfiguring, while the unmanned aerial vehicle is in flight, the plurality of logic cells of the volatile programmable logic array based on the second configuration data so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit.” It is noted that the plurality of logic cells of the volatile programmable logic array are part of the first integrated circuit, which is initially configured with the first configuration data, to perform a first vehicle or mission control process, whereas the second vehicle or mission control process in the claim is being executed by the second integrated circuit, which contains the non-volatile programmable logic array. The disclosure does not describe how it is possible that reconfiguring of the volatile programmable logic array (i.e. part of the first integrated circuit) has the result “so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit” as the reconfiguring of the programmable logic array on the first integrated circuit is not stated to affect the second integrated circuit. The disclosure as originally filed (e.g. see specification ¶0005 and ¶0030) recites second configuration data for a third vehicle control process to replace the second vehicle process, but does not state that this is done via reconfiguring of the volatile programmable logic array or the first integrated circuit, and does not explain how the reconfiguring of the volatile programmable logic array would lead to, or result in, the claimed result wherein the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit. Figure 14 shows step (808) to reconfigure the first processing system (which includes the volatile programmable logic array per ¶0065), however, the description of Figure 14 does not recite a third vehicle control or mission process, or any replacing, and the reconfiguring of the second processing system occurs before in step (804) rather than the system reconfiguring the volatile programmable logic array “so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit.” Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11-14, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 10 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation “reconfiguring, while the unmanned aerial vehicle is in flight, the plurality of logic cells of the volatile programmable logic array based on the second configuration data so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit” renders the claim indefinite.  In other limitations of Claim 10, the plurality of logic cells of the volatile programmable logic array are stated to be part of the first integrated circuit, which is initially configured with the first configuration data, to perform a first vehicle or mission control process. The second vehicle or mission control process in the claim is being executed by the second integrated circuit, which contains the non-volatile programmable logic array. It is unclear how reconfiguring of the volatile programmable logic array (i.e. part of the first integrated circuit) can have the stated result “so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit,” as this would appear to require reconfiguration of the non-volatile programmable logic array instead. Upon review of the specification for clarity, it remains unclear how this can be accomplished, and is generally unclear whether the claims are intended to recite that the non-volatile programmable logic array is what is being reconfigured, or that the first configuration data is being replaced, or whether the claim is missing steps connecting the reconfiguring of the volatile programmable logic array to the execution of the third vehicle or mission control process by the second integrated circuit, or something else. Thus, the claim is indefinite. For the purposes of examination, the limitation is interpreted as reciting “so that the first vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the first integrated circuit.”
Claims 11-14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 10 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Published Application US2018/0082083A1 (Smith et al.), further in view of Publication US2008/0007928A1 (Salama et al.).

Regarding Claim 10, Espinosa et al. discloses a vehicle (see [0047] the system can be on a space vehicle), comprising:
a first integrated circuit (see Figures 1, 4, [0036,0051] Xilinx FPGAs in an integrated circuit card configuration) and a second integrated circuit (see Figure 4, [0039, 0051-0052], the Aeroflex FPGAs (referred to as Aeroflex processors -- and see supporting reference Wikipedia – Field-Programmable Gate Array, FPGAs are integrated circuits)), the first integrated circuit (Xilinx FPGAs) comprising a first processing unit (see Figure 4, [0051, 0077] PowerPC processors embedded in the FPGA) and a volatile programmable logic array comprising a plurality of logic cells (see Figure 4, [0051], the field-programmable gate array portion of the device, which [0036] is a Xilinx Virtex-4, and see supporting reference “Virtex-4 FPGA Configuration User Guide” p. 13, configuration memory is volatile and the device must be configured each time it is powered up) configured according to first configuration data (see [0069] the FPGA can be configured with an original/first configuration as compared to a new/second configuration file), the second integrated circuit (Aeroflex FPGA) comprising a second processing unit (see Figure 4, [0040] the Aeroflex processors including an 8-bit microcontroller) and a non-volatile programmable logic array comprising a plurality of logic cells (see [0039] the Aeroflex UT6325 is a one-time programmable FPGA, and see supporting reference “UT6325 RadTol Eclipse FPGA” p. 1, the device being one-time programmable and including up to 320,000 non-volatile gates), at least one of the first integrated circuit and the second integrated circuit configured to perform operations while the vehicle is in flight (see [0051] the Xilinx FPGA processing sensor data, and [0051] the Aeroflex comparing data received to determine errors, [0035] used in space flight), the operations comprising:
detecting, while the vehicle is in flight, the first integrated circuit is compromised (see [0036, 0051] the Aeroflex processors comparing data received and determining when the same data has not been output, i.e. when the first integrated circuit is not operating correctly) while the first integrated circuit is configured to execute a first vehicle or mission control process and the second integrated circuit is configured to execute a second vehicle or mission control process (see [0051] when the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing a error detection process).


Espinosa et al. further discloses
responsive to powering on, obtaining, while the vehicle is in flight, configuration data (see Figure 5B, [0062] the Aeroflex microcontroller obtaining the configuration file [0035] used in space flight); and
reconfiguring, while the vehicle is in flight, the plurality of logic cells of the volatile programmable logic array based on the configuration data (see Figure 5B, upon power-on, the Aeroflex microcontroller programs the Xilinx FPGA using a configuration file).
and further suggests that critical errors require a reset (see [0007]) which the second integrated circuit is capable of performing (see [0065] the Aeroflex processors can power on and off the Xilinx FPGAs).

Espinosa et al. does not explicitly recite an unmanned aerial vehicle, 
performing the above steps “while the unmanned aerial vehicle is in flight,” and
responsive to detecting the first integrated circuit is compromised, obtaining, while the unmanned aerial vehicle is in flight, configuration data…

However, Rangarajan teaches an unmanned aerial vehicle (see Figure 1, [0020]), performing operations while the unmanned aerial vehicle is in flight (see [0038] the mission control module and monitor module executing a safety control during execution of missions, i.e. in flight), and
responsive to detecting the first integrated circuit is compromised (see [0039], in response to mission control module ([0006] an integrated circuit) not communicating or operating properly), resetting the first integrated circuit (see [0039], a reset of the mission control module).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Espinosa et al. could be modified to be used in an unmanned aerial vehicle, and to modify the determination of the Xilinx FPGAs being compromised in Espinosa et al. to cause a reset of the first integrated circuit (as taught by Rangarajan), resulting in the powering up, and therefore obtaining/reconfiguring of the Xilinx FPGAs (first integrated circuit) of Espinosa et al. being in response to the first integrated circuit being compromised, with the motivation of enhancing the safety and reliability of the system to perform autonomous operations while ensuring recovery of the vehicle (see Rangarajan [0012, 0022]).

Additionally, Espinosa et al. discloses that upon a reconfiguration command being given (see [0069]), the vehicle performs:
obtaining second configuration data that is different than the first configuration data (see [0069] the Xilinx FPGA can be reconfigured to be updated with new program files), the second configuration data being associated with a third vehicle or mission control process that is different than the second vehicle or mission control process (see Figure 4, [0051], the Xilinx FPGAs are configured to process field/sensor data in parallel whereas the Aeroflex FPGA (having the second vehicle or mission control process) compares the outputs from the Xilinx FPGA. In other words, the second configuration data (new program files for the Xilinx FPGA) is necessarily different than the second vehicle or mission control process, as the Xilinx FPGAs are not configured with the correct inputs to perform the second vehicle or mission control process);
and reconfiguring the plurality of logic cells of the volatile programmable logic array based on the second configuration data (see [0069] the reconfiguration of the Xilinx FPGAs with the new program) so that the second vehicle or mission control process is replaced with the third vehicle or mission control process that is executable by the second integrated circuit (see [0069], reconfiguration of the Xilinx FPGA with the new file).

Espinosa et al. does not explicitly recite: 
responsive to detecting the first integrated circuit is compromised, 
obtaining… the second configuration data… and 
reconfiguring the plurality of logic cells…
In other words, Espinosa et al. discloses a separate update routine ([0069]) to obtain and reconfigure the plurality of logic cells with second configuration data, but does not explicitly recite that this occurs in response to the first integrated circuit being compromised. 

However, Smith et al. teaches a way to reconfigure an FPGA with second configuration data (see Figure 3, [0038, 0044] receiving a new FPGA image to update the FPGA via configuration), including:
responsive to the next powering on, obtaining… second configuration data; and
reconfiguring… the plurality of logic cells based on the second configuration data (see [0044], after receiving a new configuration, the computing device 102 may not perform an immediate reset and instead the FPGA image 224 configuration may become effective upon the next reboot, i.e. the obtaining of the data from storage for reconfiguration occurs upon powering on).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the updating with a second configuration file as disclosed in [0069] of Espinosa et al. to occur during the next reboot, as is taught by Smith et al., resulting in a system which is configured such that the reconfiguration in Figure 5B of Espinosa et al. is a obtaining and reconfiguration with a second configuration file, with the motivation of increasing security by allowing only trusted updates and enhancing efficiency and reducing downtime by performing FPGA updates concurrently with reboots that occur for other reasons (see Smith et al. [0032, 0044]).

Examiner’s note: Therefore, Rangarajan modifies the timing (or initiation/triggering) of the reset in Espinosa et al. to occur in response to the first integrated circuit being compromised, whereas Smith et al. separately modifies the functions of the reset operation itself to include the reconfiguring being done with the second configuration file.

Additionally, Espinosa et al. does not explicitly recite a circuit board comprising a first integrated circuit and a second integrated circuit.

However, Salama et al. teaches a processing system for flight (see e.g. [0046]), including
a circuit board comprising a first integrated circuit and a second integrated circuit (see [0004] a circuit board populated by a plurality of integrated circuits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Espinosa et al. to include a circuit board with both the first and second integrated circuit, with the motivation of enhancing flexibility and ease of manufacturing by allowing for the use of devices with varying capabilities without the need to alter conductive traces (see Salama et al. [0004]).

Regarding Claim 21, Espinosa et al. discloses the unmanned aerial vehicle of claim 10, wherein the second vehicle or mission control process is different than the first vehicle or mission control process (see [0051] the Xilinx FPGAs are executing a sensor data processing process and the Aeroflex processors are executing an error detection process).

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2011/0107158A1 (Espinosa et al.) in view of Publication US2017/0269611A1 (Rangarajan), further in view of Published Application US2018/0082083A1 (Smith et al.), further in view of Publication US2008/0007928A1 (Salama et al.), further in view of Publication US2005/0093572A1 (Sun et al.).
Regarding Claim 11, Espinosa et al. further discloses wherein the obtaining further comprises obtaining an object comprising the second configuration data (see [0069] the configuration data for reconfiguring the FPGA can be an uploaded object with second new configuration data).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 10, wherein the obtaining further comprises obtaining an object comprising the second configuration data and computer-readable instructions.

However, Sun et al. teaches a processing system for a device performing a mission function (see [0012, 0016]):
wherein the obtaining further comprises obtaining an object comprising computer-readable instructions (see [0021, 0051], an initialization event includes the obtaining of programs to be executing including utility programs 204, executed by the CPU [0050] using RAM 208 to execute code. That is, initializing the system includes additional obtaining of computer-readable instructions along with configuration data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the powering on procedure of the first integrated circuit in Espinosa et al. to additionally obtain computer-readable instructions for the processing unit, as is taught by Sun et al., with the motivation of enhancing the robustness and ease of use of the system by increasing the flexibility of the hardware design and improving management effectiveness (see Sun et al. [0009-0011]).

Regarding Claim 12, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the operations further comprise reprogramming, while the unmanned aerial vehicle is in flight, the first processing unit based on the computer-readable instructions.

However, Sun et al. teaches the system as recited above, 
wherein the operations further comprise reprogramming, the first processing unit based on the computer-readable instructions (see [0049-0051], the utility programs 204 are executed by the CPU by loading code into RAM 208. In other words, upon initialization the processing unit (CPU and RAM), the unit is reprogrammed with the utility code from the non-volatile memory in order to perform utility functions). 
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 13, Espinosa et al. discloses wherein the second configuration data is included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit (see [0041, 0069] configuration files (including new, second configuration data) are stored on radiation-tolerant flash memories, associated with both integrated circuits when the Aeroflex processors obtain and reconfigure the Xilinx FPGAs (Figure 5B)).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the computer-readable instructions are included within an object that is stored locally on a memory device associated with at least one of the first integrated circuit and the second integrated circuit.

However, Sun et al. teaches the system as recited above, 
wherein the computer-readable instructions are included within an object that is stored locally on a memory device (see [0051] a non-volatile memory is used to store utility programs 204, and is a local memory device associated with the first processing system (which [0046] is also used for configuration data)).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 14, Espinosa et al. discloses wherein the second configuration data is included within an object that is obtained from a remote computing device communicatively coupled to the device over a communication network (see [0047] a communication interface, to ground station, and [0069] new program files may be sent from a remote location for reconfiguration).

Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 11, wherein the second configuration data and computer-readable instructions are included within an object that is obtained from a remote computing device communicatively coupled to the unmanned aerial vehicle over a communication network.

Sun et al. teaches the system as recited above, wherein
computer-readable instructions are included within an object that is obtained from a remote computing device over a communication network (see [0048], configuration load function may establish a channel between a remote source and configuration data memory to receive configuration data, and [0054], remote hosts are accessed and may include new versions of utility programs to be downloaded. I.e. both portions of the object in the local non-volatile memory may be obtained from a remote computing device).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.

Regarding Claim 16, Espinosa et al. does not explicitly recite the unmanned aerial vehicle of claim 12, wherein:
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system.

However, Sun et al. teaches the system as recited above, wherein
prior to the reprogramming, the first processing unit is configured with a first operating system; and
the reprogramming comprises overwriting the first operating system with a second operating system that is different than the first operating system (see [0050, 0051], the utility programs (a first operating system for performing mission functions) will be executed by the CPU using RAM see [0054] new versions of utility programs (a second operating system different from the first as it is a new version) may be downloaded, and [0051] loaded during a following initialization. In other words, when the system receives a new version of the utility program and is later reset/initialized, the first operating system that was previously held in the RAM for executing is erased and overwritten by the second operating system such that the CPU runs the new version).
The motivation to combine Espinosa et al. and Sun et al. was provided above in the rejection of Claim 11.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20070101242-A1 teaches subject matter including plural FPGAs that can be configured for different processes in a UAV environment (see e.g. Claims 13, 14, [0108]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619